Citation Nr: 1517406	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder based on additional disability due to treatment at a Department of Veterans Affairs (VA) Medical Center.

(The issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Alzheimer's dementia, whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral macular degeneration, entitlement to service connection for Alzheimer's dementia, entitlement to service connection for a left foot disorder, entitlement to service connection for bilateral macular degeneration, and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by dizziness based on additional disability due to treatment at a Department of Veterans Affairs (VA) Medical Center, are addressed in a separate decision under a different docket number.)



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1945 to May 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Virginia, so the matter is now handled by the RO in Roanoke, Virginia.

This claim was previously denied in a December 2011 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a decision that set aside the Board's December 2011 decision, and remanded the matter to the Board for action in compliance with the motion.

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In November 2013, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder based on additional disability due to treatment at a VA medical center.  

The Veteran asserts that his participation in VA experimental studies of Sertraline and ultrasound imaging studies caused or worsened his coronary artery disease, and the experimental studies affected his heart rhythm, requiring the need for implantation of a pacemaker.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As stated in the November 2013 Board remand, in March 2013, the Court found the VA did not satisfy the duty to assist and vacated the December 2011 Board's decision.  The Court noted that the Veteran was afforded a VA examination March 2011 and the examiner rendered a medical opinion; however, the examination report was not associated with the claims file.  The RO was instructed in the November 2013 Board Remand to obtain the complete March 2011 VA heart examination, including all findings, diagnoses, and details of the examination.  The Board stated that if the records could not be located or no such records existed, a memorandum of unavailability must be associated with the claims file.

The November 2013 Supplemental Statement of the Case indicates that a complete physical examination was never conducted in August 2011 and that only a medical opinion was obtained, which was associated with the claims file.
  
The Board notes that on the copy of the November 2013 Board Remand, there is a handwritten note indicating that a memorandum of unavailability was not completed because a physical examination was not required by the April 2010 remand and therefore only a file review was conducted.  

As stated previously, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the November 2013 Board Remand instructed the RO that if the records could not be located or no such records existed, a memorandum of unavailability must be associated with the claims file.  On remand, a memorandum of unavailability must be associated with the claims file.

Additionally, the Board notes that the March 2013 Court decision found that the March 2011 VA examiner's opinion was inadequate.  The Court determined that the examiner failed to explain why the Veteran's cardiovascular disease was considered "typical" for an individual with coronary artery disease risk factors and failed to explain why it was opined that there was no evidence that participation in the clinical study of Sertraline in 1988 led to or exacerbated the course of atherosclerotic cardiovascular disease.  Additionally, the Court stated that it was unclear whether the examiner took into account the Veteran's dysrhythmia that required a pacemaker, and the examiner failed to provide any explanations for the reported conclusions.
 
The Board notes that an addendum opinion was obtained in September 2014 from the same VA examiner that provided the March 2011 opinion.  The examiner explained "atypical" chest pain and then stated that there was no evidence participation in the clinical study of Sertraline in 1988 or the subsequent cardiovascular care by the VA led to or exacerbated the Veteran's current cardiovascular disease. 

The Board finds the September 2014 opinion to be inadequate.  The examiner again did not offer a complete rationale for the finding that the Veteran's participation in the clinical study in 1998 did not lead to or exacerbate the Veteran's current cardiovascular disease.  The examiner failed to discuss that the risks of taking Sertraline includes cardiovascular effects.  See September 2013, "Zoloft Side Effects Center."  A remand is necessary to obtain a more thorough medical opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  A memorandum of unavailability must be associated with the claim's files regarding the March 2011 VA examination report.

3.  Obtain a medical opinion regarding the Veteran's claimed heart disorder from a physician with expertise in cardiac disorders, preferably an examiner other than the one who provided the March 2011 and September 2014 opinions.

Following a review of the record, the examiner should render an opinion, consistent with the record and sound medical judgment as to:

(a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of participation in VA experimental studies of Sertraline and ultrasound imaging studies, to include causing or aggravating his coronary artery disease, causing or aggravating his dysrhythmia and/or causing a need for implantation of a pacemaker.

(b) whether it is it at least as likely as not that any additional disability, including coronary artery disease, dysrhythmia and/or requirement of a pacemaker, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment? 

(c) whether the VA at least as likely as not failed to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms? 

(d) whether any additional disability, which was caused by VA treatment, was at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures. 

The examiner must offer comments and opinion regarding the documented cardiovascular side effects of Sertraline listed in the drug information report. 

The examiner is advised that, whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
4.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

6.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
7.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




